Case 1:20-cv-05728-RBK-KMW Document 10-4 Filed 07/20/20 Page 1 of 2 PageID: 96




 Duane Morris LLP
 A Delaware Limited Liability Partnership
 Patrick J. Kearney, Esquire (#022662003)
 Joseph J. Pangaro, Esquire (#214572016)
 30 South 17th Street
 Philadelphia, PA 19103-4196
 Telephone: (215) 979-1171
 Fax: (215) 689-4907

 Stagnaro, Saba & Patterson Co., LPA
 Jeffrey M. Nye (Pro Hac Vice Application Pending)
 2623 Erie Avenue
 Cincinnati, OH 45207
 jmn@sspfirm.com
 Telephone: (513) 533-6714
 Fax: (513) 533-2999
 Counsel for Reading Rock Northeast LLC

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


 READING ROCK NORTHEAST,
 LLC,                                                   Civil Action No. 1:20-CV-5728

                  Plaintiff,

           v.

 WILLIAM N. RUSSELL III et al.                           CERTIFICATION OF PATRICK J.
                                                           KEARNEY IN SUPPORT OF
                  Defendants.                             MOTION FOR ADMISSION PRO
                                                         HAC VICE OF JEFFREY M. NYE

           I, Patrick J. Kearney, being of full age, hereby certify as follows:

           1.     I am an attorney at law of the State of New Jersey and partner with the law firm of

 Duane Morris LLP, counsel for Reading Rock Northeast, LLC (“Reading Rock”) in this action.

 I submit this Certification in support of the application for an Order permitting Jeffrey M. Nye of




 DM1\11281593.1
Case 1:20-cv-05728-RBK-KMW Document 10-4 Filed 07/20/20 Page 2 of 2 PageID: 97




 the law firm of Stagnaro, Saba & Patterson Co., LPA, 2623 Erie Avenue, Cincinnati, OH 45207,

 to appear pro hac vice in this action and participate on behalf of Reading Rock.

        2.      Pursuant to L. Civ. R. 101(c), as part of this application, Mr. Nye is submitting a

 certification disclosing each bar in which he is a member in good standing and certifying that no

 disciplinary proceedings are pending against him in any jurisdiction and that no discipline has

 previously been imposed in any jurisdiction.

        3.      My firm has previously entered its appearance as counsel for Plaintiff Reading

 Rock in this action as required by L. Civ. R. 101.1(c).

        4.      For the foregoing reasons, and for the reasons set forth in the Certification of Mr.

 Nye, Reading Rock respectfully requests that the Court admit Mr. Nye as counsel pro hac vice in

 this matter.

        Pursuant to 28 U.S.C. § 1746, I certify under penalty of perjury that the foregoing

 statements made by me are true and correct.



                                                /s/ Patrick J. Kearney
                                                Patrick J. Kearney, Esquire


 Dated: July 20, 2020




                                                   2
